United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                  UNITED STATES COURT OF APPEALS             May 13, 2003
                       For the Fifth Circuit
                                                       Charles R. Fulbruge III
                                                               Clerk

                           No. 01-11323


          In the Matter Of: HARBOUR FINANCIAL GROUP INC.
                              Debtor
          ----------------------------------------------


                   PRICEWATERHOUSECOOPERS, LLP,

                                                         Appellant,


                              VERSUS


                         JOHN H. LITZLER,

                                                           Appellee.




           Appeal from the United States District Court
       For the Northern District of Texas, Dallas Division
                           (00-CV-1283)


Before HIGGINBOTHAM, EMILIO M. GARZA, and DENNIS, Circuit Judges.
PER CURIAM:*

      Pricewaterhousecoopers, LLP (PWC) appeals from the district

court’s decision affirming the fee award made by the bankruptcy



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                1
court to PWC for its work on the ultimately unsuccessful Chapter 11

reorganization      of   Harbour   Financial       Group.      The    award,   made

pursuant to 11 U.S.C. § 330, reduced PWC’s requested fees from

$613,933.50    to    $207,928.00,     and    its    requested    expenses      from

$63,777.91 to $13,277.15. On appeal PWC argues that the bankruptcy

court and district court both erred in so reducing its fees and

expenses.

     We     review       the    bankruptcy     court’s      professional        fee

determinations for an abuse of discretion.                  In the Matter of

Evangeline Refining Co., 890 F.2d 1312, 1325 (5th Cir. 1989).                   The

bankruptcy court abuses its discretion only where it applies an

incorrect legal standard, erroneous fee calculation procedures, or

bases an award on a finding of fact that is clearly erroneous.                  Id.

     Finding     that     the   bankruptcy     court     did    not    abuse    its

discretion, the judgment of the district court is AFFIRMED.




                                       2